DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Claims filed 01/13/2022 have been acknowledged.  Claims 1-16 are pending in the application.  

Election after Restriction
3.	An election after restriction was made; Applicant elected group I: claims 1-11; claims 12-16 have been withdrawn. Claims 1-11 have been acknowledged and are pending in the application.

Claim Rejections – 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Polar Seminario (Patent No. US 10,430,263 B1; hereinafter referred to as Seminario), in view of Bharrat (Patent No. US 8,335,853 B2; hereinafter referred to as Bharrat).

As per claim 1, Seminario discloses an electronic device for updating on-board data of power off status, comprising a board, a system electronic circuit, a power connector, and a first network socket, wherein the system electronic circuit is disposed on the board, the power connector is disposed on the board and is electrically connected to the system electronic circuit to receive working power and output standby power (See column 13, lines 13-30), and the first network socket is electrically connected to the system electronic circuit; and the electronic device for updating on-board data of power off status further comprises (See column 34, lines 30-34): at least one rewritable memory, disposed on the board, wherein the rewritable memory comprises a target storage area; and an embedded controller and, disposed on the board, wherein the embedded controller is electrically connected to the rewritable memory and receives the standby power via the power connector; a binary file; after receiving the standby power; receive the writing command and the binary file; writes the binary file into the target storage area of the rewritable memory by using the data writing program (See column 3, line 40; and column 4, line 64; also column 31, line 35).
		Although Seminario discloses an updating process for embedded systems; however, Seminario does not explicitly states - a second network socket; and the embedded controller comprises a second network interface that is connected to the second network socket to receive a writing command; the embedded controller executes a data writing program to via the second network socket and the second network interface.
		Bharrat discloses the use of a second network socket to provide updates - a second network socket; and the embedded controller comprises a second network interface that is connected to the second network socket to receive a writing command; the embedded controller executes a data writing program to via the second network socket and the second network interface (See column 2, lines 15-45). 
		Seminario and Bharrat are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Seminario’s binary data update for embedded system; and combine it with Bharrat’s network socket structure; thus, the combination enables upgrades or revisions to the embedded system’s software, without requiring an extensive and costly customization process when unpacking (See Seminario’s and Bharrat’s abstracts).

As per claim 2, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein before the writing the binary file into the target storage area of the rewritable memory, the embedded controller executes a verification procedure on the binary file to confirm correctness of the binary file (See Seminario’s column 33, line 52).

As per claim 3, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the binary file at least comprises a header, content, a checksum, and a version number (See Seminario’s column 61, line 50 and column 61, line 55).

As per claim 4, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the embedded controller determines whether the header belonging to the binary file exists to confirm whether a received file is the binary file (See Seminario’s column 83, line 41 – confirmation).

As per claim 5, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the embedded controller executes a checksum operation on the binary file to determine whether a result of the checksum operation conforms to the checksum of the binary file (See Seminario’s column 65, line 51).

As per claim 6, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the binary file comprises a target identification message corresponding to the rewritable memory (See Seminario’s column 67, line 50 - message).

As per claim 7, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the embedded controller executes a host end procedure used to allow a client to be connected to the embedded controller via the second network interface and the second network socket to execute the data writing program (See Bharrat’s column 2, line 22 – second network socket).

As per claim 8, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the host end procedure executes a web page service, sets a local connection address, and provides, through the web service, a menu to be displayed on the client (See Bharrat’s column 22, line 52 – web service).

the electronic device for updating on-board data of power off status as claimed in claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the menu is used to allow the client to upload the binary file and the writing command (See Bharrat’s column 14, line 28; also see Seminario’s column 12, line 41).

As per claim 10, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein after the executing a data writing job, the embedded controller returns, to the client, a data writing result to be displayed in the menu (See Bharrat’s column 16, line 63; also see column 35, line 56, and column 47, line 67).

Claims 12-16 (Withdrawn).

Allowable Subject Matter
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: "a casing, and a power supply unit, wherein the power supply unit and the board are installed inside the casing, the power supply unit comprises a power socket and an output connector, the power socket is configured to receive external power to be converted into the working power, and the output connector is configured to connect to the power connector to output the working power to the power connector; and the casing comprises at least one window, and the first network socket, the second network socket, and the power socket are disposed corresponding to the window and are exposed through the window." as specified by the claims.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamity et al. – Pub. No. US 2014/0237461 A1; which teaches: METHOD AND APPARATUS FOR DIFFERENTIAL FILE BASED UPDATE FOR EMBEDDED SYSTEMS.	
		
9.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
								
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        02/25/2022.